Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             Case No.:

  JENNIFER RIVERA individually, and on
  behalf of others similarly situated,

                Plaintiff,                               Hon.:

  vs.                                                    Mag.:

  GLOBAL RESPONSE, LLC.,
  a Florida Limited Liability Company,

                Defendant.


        COLLECTIVE AND CLASS ACTION COMPLAINT WITH JURY DEMAND

         Plaintiff Jennifer Rivera (“Plaintiff”), individually and on behalf of all others similarly

  situated, by and through her attorneys, hereby brings this Collective and Class Action Complaint

  against Defendant, Global Response, LLC. (hereinafter referred to as “Global Response” or

  “Defendant”), and states as follows:

                                         INTRODUCTION

         1.     This is a collective and class action brought pursuant to 29 U.S.C. § 216(b) and

  Fed. R. Civ. P. 23 by Plaintiff, individually, and on behalf of all similarly situated persons,

  known and unknown, arising from Defendant’s willful violations of the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C. § 201, et seq., state contract laws, and common law claims of unjust

  enrichment.

         2.     Defendant is in the call center services business, and, according to Defendant’s

  website, “provides outsourced customer service for the world’s top brands.” See,

  https://www.globalresponse.com/ (last visited Mar. 9, 2021). In order to provide the
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 27




  aforementioned customer service, Defendant employs thousands of call center employees at

  brick-and-mortar call centers, commonly referred to by Defendant as contact centers, throughout

  the United States. More specifically, Defendant maintains contact centers in Margate, Florida;

  Gwinn and Iron River, Michigan; and La Crosse, Wisconsin.1

         3.      Defendant uses a number of titles, including but not limited to “Customer Service

  Representative” and “Brand Specialist,” to refer to its contact center agents. For purposes of this

  lawsuit, there are no material differences between those positions, so they are collectively

  referred to herein as “Customer Service Representatives” or “CSRs.”

         4.      Defendant’s CSR jobs are hourly, non-exempt positions that typically pay a

  several dollars more than federally mandated minimum wage.

         5.      Defendant employed Plaintiff as an hourly contact center employee with the job

  title of “Customer Service Representative.”

         6.      The United States Department of Labor (“DOL”) recognizes that call center jobs,

  like those held by Defendant’s CSRs, are homogenous; in July 2008, the DOL issued Fact Sheet

  #64 to alert call center employees to some of the abuses that are prevalent in the industry.2

         7.      One of those abuses, which is at issue in this case, is the employer’s refusal to pay

  for work from the beginning of the first principal activity of the workday to the end of the last

  principal activity of the workday.” Id. at p. 2.

         8.      More specifically, DOL Fact Sheet #64 condemns an employer’s non-payment of

  an employee’s necessary pre-shift activities: “An example of the first principal activity of the day

  1
     See, https://www.globalresponse.com/locations/ (last visited Mar. 9, 2021). Global
  ResponseTM, a trade name for Defendants’ parent company, prides itself in being “one of the
  largest and most technologically advanced contact centers in the United States.”
  2
     See DOL Fact Sheet #64: Call Centers under the Fair Labor Standards Act (FLSA),
  https://www.dol.gov/whd/regs/compliance/whdfs64.pdf (last visited Mar. 9, 2021).


                                                     2
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 27




  for agents/specialists/representatives working in call centers includes starting the computer to

  download work instructions, computer applications and work-related emails.” Id. Additionally,

  the FLSA requires that “[a] daily or weekly record of all hours worked, including time spent in

  pre-shift and post-shift job-related activities, must be kept.” Id.

         9.      Defendant does not compensate its CSRs, like Plaintiff, for all work performed.

  Instead, Defendant requires its CSRs to perform compensable work tasks before and after their

  scheduled shifts and during their unpaid meal periods, when they are not logged into Defendant’s

  timekeeping system. This policy results in CSRs not being paid for all time worked.

         10.     Defendant also fails to compensate its CSRs, for example Plaintiff and all

  similarly situated employees, for pre- and mid-shift, off-the-clock work attributed to technical

  problems with the computers, networks, programs/applications, and/or phones they used daily.

                                   JURISDICTION AND VENUE

         11.     This Court has subject-matter jurisdiction over Plaintiff’s FLSA claim pursuant to

  28 U.S.C. § 1331 because Plaintiff’s claims raise a federal question under 29 U.S.C. § 201, et

  seq.

         12.     Additionally, this Court has jurisdiction over Plaintiff’s collective action FLSA

  claim pursuant to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may be

  maintained against any employer … in any Federal or State court of competent jurisdiction.”

         13.     Defendant’s annual sales exceed $500,000 and it has more than two employees,

  so the FLSA applies in this case on an enterprise basis. Defendant’s CSRs engage in interstate

  commerce and, therefore, they are also covered by the FLSA on an individual basis.

         14.     A private party may also bring an action for damages for breach of contract under

  the common law. Plaintiff’s breach of contract claims originate from the same facts that form




                                                     3
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 27




  the basis of her federal claims. Thus, the Court has supplemental jurisdiction over Plaintiff’s

  breach of contract claims pursuant to 28 U.S.C. §1367.

          15.         Plaintiff’s state-law claims originate from the same facts that form the basis of her

  federal claims. Thus, the Court also has supplemental jurisdiction over Plaintiff’s state-law

  claims pursuant to 28 U.S.C. §1367.

          16.         This Court has personal jurisdiction over Defendant because it does business

  within the state of Florida and has its headquarters in Margate, Florida.

          17.         Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because

  Defendant employs CSRs in this district, conducts business in this district, is headquartered in

  this district, and a substantial portion of the events that give rise to the Plaintiff’s claims occurred

  in this district.

                                                   PARTIES

          18.         Plaintiff Jennifer Rivera is a resident of Florida, and was employed by Defendant

  as an hourly CSR from approximately October 2019 through December 2019. Ms. Rivera signed

  a consent form to join this lawsuit, Exhibit A.

          19.         Defendant is a Florida limited liability corporation with its headquarters and

  principal office located at 777 South State Rd. #7, Margate, Florida 33068. Defendant is

  registered to do business in Florida, with a business identification number of XX-XXXXXXX, and its

  Registered Agent for service of process in Florida is CT Corporation System, 1200 S. Pine Island

  Rd., Plantation, FL 33324.

          20.         While Defendant’s primary business has always been contact center services, it

  also “provide[s] warehouse, literature and shipping services for products sold by clients of [its]

  fulfillment company located in Fort Lauderdale, Florida. [Defendant] also provide[s] data entry




                                                        4
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 27




  services for some clients, and local and long distance telephone service for others.”

         21.     Upon information and belief, during the relevant time, Defendant has employed

  thousands of CSRs to assist its customers with their customer service needs.

                                    GENERAL ALLEGATIONS

         22.     CSRs are typically paid at a rate of approximately $10.50 to $12.00 per hour.

         23.     CSRs are mostly employed on a full-time basis (meaning more than thirty (30)

  hours per week) and on some weeks worked over forty (40) hours in a single week, but in other

  weeks worked less than forty (40) hours.

         24.     Prior to being hired, CSRs receive an offer from Defendant that sets forth the

  requirements of a CSR, the job duties, and the offered rate of pay.

         25.     Plaintiff received such an offer from Defendant, and she accepted Defendant’s

  offer to serve as a CSR with the understanding that her base wage rate, most recently $11.50 per

  hour, would be paid as promised.

         26.     Plaintiff performed under the contract by carrying out her job duties and

  responsibilities. More specifically, Plaintiff assisted customers of various stores like (Lane

  Bryant) over the phone in placing and tracking orders for goods and offering customers other

  products and services (such as shirts and shoes) to complement their purchases. See

  https://www.globalresponse.com/ (last visited Mar. 9, 2021). She additionally performed the

  required unpaid off-the-clock work explained below.

         27.     Once hired, Defendant provides all CSRs with training on how to carry out their

  day to day job duties, including how to load and log into their computer programs at the

  beginning of the day, and how to log out at the end of the day. The training Defendant’s CSRs

  receive is substantially, if not entirely, the same and all CSRs are subject to the same disciplinary




                                                   5
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 6 of 27




  policies.

          28.    During their training, CSRs are taught, inter alia, how to open and use

  Defendant’s computer networks and software programs/applications; how to track their time in

  Defendant’s timekeeping system, Oracle; the importance of attendance and schedule

  expectations; and Defendant’s policies related to each topic.

          29.    Plaintiff and other similarly situated CSRs are trained or instructed not to clock

  into Oracle until they have loaded all of their essential work-related computer programs and

  applications so they can be prepared to take calls the moment they begin their shift.

          30.    All of Defendant’s CSRs use the same or similar computer networks, software

  programs, and applications in the course of performing their job responsibilities.          These

  programs and applications are integral and an important part of the CSRs’ work and they cannot

  perform their jobs without them.

          31.    Once training is completed, Defendant requires its CSRs to follow daily computer

  login procedures.

          32.    In order to perform their job, Plaintiff and all other CSRs are required to boot up

  and log in to various computer networks, software programs and applications, in order to access

  information necessary to perform their job functions. However, Plaintiff and all other CSRs are

  not actually “clocked in” for their shifts until after the computer boot-up and login process is

  complete.

          33.    The pre-shift off-the-clock time Plaintiff and all other CSRs spend booting up and

  logging in to their computers directly benefits Defendant and is integral and indispensable to the

  CSRs’ job responsibilities.

          34.    Plaintiff and other similarly situated CSRs are also trained or instructed to clock-




                                                   6
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 7 of 27




  out before closing all work applications and systems to make certain they are clocked-out the

  moment they are done fielding calls.

         35.     After clocking out of Defendant’s timekeeping system and pursuant to

  Defendant’s policies, procedures and direction, Defendant’s CSRs are required to catch up on

  work e-mails and work-related instructions/information. The post-shift off-the-clock work

  Plaintiff and similarly situated CSRs perform directly benefits Defendant and is an integral and

  indispensable aspect of the CSRs’ job duties.

         36.     Defendant’s CSRs also perform off-the-clock work when returning from lunch,

  for example undergoing some or all of the computer boot up process mentioned above, and when

  they experience technical difficulties, which kicks them out of Defendant’s timekeeping system.

         37.     Despite knowing Plaintiff and all other CSRs perform this pre-, mid- and post-

  shift work, Defendant and its managers fail to make any effort to stop or disallow it and instead

  suffer and permit it to happen.

         38.     Defendant possesses, controls, and/or has access to information and electronic

  data indicating the times Plaintiff and all other CSRs boot up and log into their computers each

  day, both pre- and mid-shift, along with the time they log into their telephone systems.

         39.     Defendant also possesses, controls, and/or has access to information and

  electronic data indicating the times Plaintiff and all other CSRs catch up on work e-mails during

  their lunch breaks and after clocking out for the day, as well as the times its CSRs spend closing

  all work applications and systems and shutting down their computers after their shifts.

         40.     Defendant also possesses, controls, and/or has access to information and

  electronic data indicating when Plaintiff and all other CSRs experience down time due to

  technical issues.




                                                  7
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 8 of 27




           41.      Because Defendant requires its CSRs to perform pre- mid- and post-shift work

  off-the-clock, the hours tracked in Oracle are inaccurate representations of the total amount of

  time CSRs spend working for Defendant. Thus, the hours reflected on the CSRs’ paystubs are

  also inaccurate representations of the hours they worked.

           42.      Despite its ability to track the amount of time Plaintiff and other CSRs spend in

  connection with the pre-shift boot-up and login process, mid-shift boot-up process, post-shift

  shutdown process and other work-related tasks, and technical downtime, Defendant fails to pay

  Plaintiff and other CSRs for the off-the-clock work they perform each shift, thus breaching its

  contracts with its CSRs.

  A.       Pre-Shift Off-the-Clock Work

           43.      Pursuant to Defendant’s policies, training, and direction, Plaintiff and all other

  CSRs are required to start up and log into various secure computer networks and software

  programs/applications in order to access information.

           44.      More specifically, in order to perform their jobs and prior to the beginning of each

  scheduled shift, Plaintiff, along with the other CSRs, was required to complete the following

  tasks:

                 a. Turn on her computer;

                 b. Wait for Oracle to load, and then enter a user number;

                 c. Enter a Pin number to open the OMS application;

                 d. Open Kobe and enter a username and password;

                 e. Open notations, notifications, sales, etc. within Oracle;

                 f. Log into various computer networks, other software programs and applications;

                    and




                                                      8
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 9 of 27




                g.   Make herself available to take calls and clock in.

          45.        The above tasks take substantial time on a daily basis with said time ranging from

  eight (8) to ten (10) minutes per day, and even longer on days where Defendant’s computer

  networks and programs are not working properly.

          46.        Defendant’s CSRs complete this process before each shift and before they can

  field phone calls; however, they are not actually “clocked in” for their shifts until after they start-

  up their computer, open the essential programs/applications, enter their credentials (password

  and username), log into their phone system, and change their status to “available” to take calls.

          47.        As a result, CSRs, including Plaintiff, spend between eight (8) and ten (10)

  minutes or more at the beginning of each shift performing off-the-clock (uncompensated) work

  for Defendant.

          48.        The unpaid off-the-clock work performed prior to each shift by Plaintiff and other

  CSRs is compensable, directly benefits Defendant and the tasks undertaken in connection with

  the off-the-clock work are integral and indispensable to their job duties and responsibilities as

  CSRs.

  B.      Mid-Shift Off-the-Clock Work

          49.        Defendant promises its CSRs one unpaid 30-minute meal period each eight hour

  shift (the bare minimum required by federal law).

          50.        Under federal law, in order to deduct an unpaid meal period from an employee’s

  compensable time, an employee must be completely relieved of his or her employment duties for

  the entire meal period. 29 C.F.R. § 785.19(a) states:

          Bona fide meal periods. Bona fide meal periods are not work time. Bona fide
          meal periods do not include coffee breaks or time for snacks. These are rest
          periods. The employee must be completely relieved from duty for the purposes of
          eating regular meals. Ordinarily 30 minutes or more is long enough for a bona


                                                      9
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 10 of 27




          fide meal period. A shorter period may be long enough under special conditions.
          The employee is not relieved if he is required to perform any duties, whether
          active or inactive, while eating. For example, an office employee who is required
          to eat at his desk or a factory worker who is required to be at his machine is
          working while eating. (emphasis added).

          51.     Instead of complying with the law, Defendant does not provide CSRs with bona

  fide meal periods because it requires the CSRs to resume taking live calls promptly at the end of

  their scheduled meal breaks, meaning that the CSRs must return to their computer stations prior

  to the end of their unpaid meal breaks to log back in and reconnect to computer programs.

          52.     Some of the programs have auto-log out features, which automatically log the

  CSRs out because they are idle for too long while at lunch.

          53.     Only after Defendant’s CSRs reboot the programs that they are automatically

  logged out of are the CSRs allowed to clock in to Defendant’s timekeeping system.

          54.     The work performed by Defendant’s CSRs during their unpaid meal breaks takes

  substantial time on a daily basis, in the range of eight (8) to ten (10) minutes per shift, but CSRs

  are not paid for this time.

          55.     The unpaid off-the-clock work Plaintiff and other CSRs perform during their

  lunch breaks and prior to clocking back in to Defendant’s timekeeping system is compensable,

  directly benefits Defendant and the tasks undertaken in connection with the off-the-clock work

  are integral and indispensable to their job duties and responsibilities as CSRs.

  C.      Technical Down Time

          56.     Additionally, in the course of performing their jobs, Plaintiff and other CSRs

  regularly experience technical problems with their computer systems, which log them out of the

  time keeping systems and cause them to redo some or all of the boot up process.




                                                  10
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 11 of 27




         57.     In these situations, the CSRs can spend up to an hour working with Defendant’s

  tech team to resolve the problems.

         58.     Defendant is aware of the time CSRs spend experiencing technical difficulties and

  working with Defendant’s tech team to resolve these difficulties, and Defendant could pay CSRs

  for this time, but does not.

  D.     Post-Shift Off-the-Clock Work

         59.     Pursuant to Defendant’s policies, training, and direction, Plaintiff and all other

  CSRs are required to clock-out before closing all work applications and systems to make certain

  they are clocked-out the moment they stop fielding calls.

         60.     Also after clocking out, Defendant requires its CSRs to catch up on work e-mails

  and work related instructions/information.

         61.     The post-shift off-the-clock work generally takes between eight (8) and ten (10)

  minutes per day, but Defendant’s CSRs are not paid for this time.

         62.     The post-shift off-the-clock work Plaintiff and other CSRs perform is

  compensable, directly benefits Defendant and the tasks undertaken in connection with the off-

  the-clock work are integral and indispensable to their job duties and responsibilities as CSRs.

  E.     Exemplary Work Weeks and Estimated Wages Owed

         63.     The FLSA and regular wage violations discussed herein occurred throughout

  Plaintiff’s employment with Defendant. However, for purposes of illustration, Plaintiff offers the

  following exemplary workweeks.

         64.     An example of a specific workweek in which Defendant failed to pay Plaintiff

  Rivera all overtime due for hours worked in excess of 40 hours (as mandated by the FLSA)

  includes the following:




                                                  11
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 12 of 27




                                 Plaintiff Jennifer Rivera
                One Week Pay Period Covered by Deposit on December 6, 2019

                Plaintiff worked more than 40 hours at a rate of $11.50 per hour and upon
                 information and belief was paid $17.25 per hour in overtime.

                With pre-, mid- and post-shift off-the-clock work, Plaintiff should have
                 been paid an additional 24 to 30 minutes or more at her overtime rate of
                 $17.25 for each hour.

  Exhibit B, Rivera Direct Deposit Records.

         65.     An example of a specific workweek in which Defendant failed to pay Plaintiff

  Rivera all regular wages due for hours worked below 40 hours (in support of Plaintiff’s breach of

  contract and unjust enrichment claims) includes the following:

                One Week Pay Period Covered by Deposit on November 29, 2019

                Plaintiff worked less than 40 hours at a rate of $11.50 per hour.

                With pre-, mid- and post-shift off-the-clock work, Plaintiff should have
                 been paid an additional 24 to 30 minutes or more at her regular rate of
                 $11.50 for each hour.

  Id.

         66.     Defendant employed Plaintiff for approximately 13 weeks. Over those 13 weeks,

  Plaintiff estimates she worked 65 shifts (5 shifts per week). With a regular hourly rate of $11.50

  per hour, a corresponding overtime rate of $17.25 per hour, and assuming an average of twenty-

  seven (27) minutes per shift, Defendant failed to pay Plaintiff somewhere in the neighborhood of

  at least $336.37 in wages.

         67.     At this time, Plaintiff does not have access to her paystubs, so she is unable to

  calculate the precise amount of unpaid wages. However, Plaintiff derived the above estimate of

  straight time wages using the calculations below.

  Regular Rate Damages:
  13 non-overtime weeks (x) 5 shifts per week = 65 shifts in non-overtime weeks


                                                  12
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 13 of 27




  0.45 hours per shift (x) $11.50 per hour = $5.175 per shift x 65 regular shifts = $366.37

         68.     Because Plaintiff worked more than forty (40) hours some workweeks, the

  amount Defendant owes her is greater than $366.37. The estimations above also do not reflect

  liquidation of overtime damages, which Plaintiff asserts are appropriate because Defendant’s

  violation of the FLSA was willful. See, 29 U.S.C. § 216(b).

  F.      The Off-the-Clock Work Results in Viable “Gap Time” Claims

         69.     “Gap time” claims are those “in which an employee has not worked 40 hours in a

  given week but seeks recovery of unpaid time worked, or in which an employee has worked over

  40 hours in a given week but seeks recovery for unpaid work under 40 hours.” Lundy v. Catholic

  Health Sys. of Long Island Inc., 711 F.3d 106, 115 (2d Cir. 2013); see Jernigan v. 1st Stop

  Recovery, Inc., 2017 WL 3682332, at *2 n.1 (M.D. Fla. Aug. 25, 2017).

         70.     Plaintiff, and similarly situated CSRs, regularly worked non-overtime hours (i.e.

  “gap time”) for which she was not paid.

         71.     During the weeks that CSRs do not work over forty (40) hours in a workweek, the

  outcome of Defendant’s policies and practices is a deprivation of straight time wages. Gap time

  is compensable and therefore Plaintiff the other CSRs are entitled to unpaid “gap time” for the

  unpaid non-overtime work they perform. See e.g., Jernigan, 2017 WL 3682332, at *2

  (permitting plaintiff to pursue her “gap time” claim); Martin v. Lowe’s Companies, Inc., 5:20-

  CV-00015-KDB-DCK, 2020 WL 5369074, at *4 (W.D.N.C. Sept. 8, 2020) (holding that the

  plaintiff sufficiently alleged a plausible “gap time” claim under North Carolina law).

  G.     Defendant Benefitted from the CSRs’ Off-the-Clock Work

         72.     At all relevant times, Defendant has required and has directly benefitted from the

  off-the-clock work performed by Plaintiff and all other CSRs in connection with the pre-, mid-




                                                  13
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 14 of 27




  and post-shift activities described above.

         73.     At all relevant times, Defendant has controlled the work schedules, duties,

  protocols, applications, assignments, and employment conditions of Plaintiff and all other CSRs.

         74.     At all relevant times, Defendant has been able to track the amount of time

  Plaintiff and all other CSRs spend in connection with the pre-, mid- and post-shift activities;

  however, Defendant has failed to do so and has failed to compensate Plaintiff and all other CSRs

  for the off-the-clock work they performed.

         75.     At all relevant times, Plaintiff and all other CSRs have been non-exempt hourly

  employees, subject to the requirements of the FLSA and related state laws.

         76.     At all relevant times, Defendant used its attendance and adherence policies

  against Plaintiff and the CSRs in order to pressure them into performing pre-, mid- and post-shift

  work, off-the-clock.

         77.     Defendant expressly trained and instructed Plaintiff and all other CSRs to perform

  these off-the-clock work activities when they were not clocked into Defendant’s timekeeping

  system.

         78.     Defendant instructs CSRs to have all work applications and systems fully loaded

  before they clock-in, so that they are prepared to take calls the moment they clock-in at the start

  of their shift. Similarly, at the end of the shift, Defendant instructs CSRs to clock-out before

  closing all work applications and systems to make certain they are clocked-out the moment they

  stop fielding calls, and to answer work e-mails and work-related instructions/information.

         79.     Defendant similarly instructs its CSRs to have all work applications and systems

  fully loaded the moment their lunch breaks conclude so they can be prepared to field calls.

         80.     At all relevant times, Defendant’s policies and practices deprived Plaintiff and the




                                                  14
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 15 of 27




  CSRs of wages owed for the pre-, mid- and post-shift activities they performed.

         81.     During the weeks that CSRs work over forty (40) hours in a workweek, the

  outcome of Defendant’s policies and practices is a deprivation of overtime wages, which are

  compensable under the FLSA.

         82.     Defendant is in possession of the payroll and timekeeping records that will

  illustrate exactly which weeks Plaintiff worked over forty (40) hours and exactly which weeks

  worked under forty (40) hours.

         83.     Defendant has known or should have known that the time spent by Plaintiff and

  other CSRs in connection with the pre-, mid- and post-shift activities is compensable under the

  law. Indeed, in light of the explicit DOL guidance cited above, there is no conceivable way for

  Defendant to establish that it has acted in good faith.

         84.     Unpaid wages related to the off-the-clock work described herein are owed to

  Plaintiff at the FLSA mandated overtime premium of one and one-half the Plaintiff’s regular

  hourly rate because Plaintiff worked in excess of forty (40) hours in a workweek.

                             COLLECTIVE ACTION ALLEGATIONS

         85.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA on behalf

  of themselves and on behalf of:

                 All current and former hourly CSRs who worked for Global Response
                 Corporation in Florida at any time during the three years preceding the
                 filing of this Complaint through judgment.

  (hereinafter referred to as the “FLSA Collective”). Plaintiff reserves the right to amend this

  definition if necessary.

         86.     Defendant is liable under the FLSA for, inter alia, failing to properly compensate

  Plaintiff and others similarly situated.




                                                   15
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 16 of 27




          87.     Excluded from the proposed FLSA Collective are Defendant’s executives,

  administrative and professional employees, including computer professionals and outside sales

  persons.

          88.     Consistent with Defendant’s policies and practice, Plaintiff and the proposed

  FLSA Collective were not paid for all premium overtime compensation when they worked

  beyond forty (40) hours in a workweek.

          89.     All of the work Plaintiff and the proposed FLSA Collective performed was

  assigned by Defendant, and/or Defendant was aware of all of the work the Plaintiff and the

  proposed FLSA Collective performed.

          90.     As part of its regular business practice, Defendant intentionally, willfully, and

  repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

  Plaintiff and the members of the FLSA Collective. This policy and pattern or practice includes,

  but is not limited to:

                  a.       Willfully failing to pay its employees, including Plaintiff and the members
                           of the FLSA Collective, for all premium overtime wages for hours that
                           they worked off-the-clock in excess of forty (40) hours per workweek;

                  b.       Willfully failing to pay its employees, including Plaintiff and the members
                           of the FLSA Collective, for other off-the-clock work, such as tech time;
                           the mid-shift boot up process; and the time spent post-shift closing all
                           applications, networks and programs, shutting down their computers and
                           performing other work-related tasks; and

                  c.       Willfully failing to record all of the time that its employees, including
                           Plaintiff and the members of the FLSA Collective, have worked for the
                           benefit of Defendant.

          91.     Defendant is aware, or should have been aware, that federal law requires it to pay

  Plaintiff and the proposed FLSA Collective members an overtime premium for all hours worked

  in excess of forty (40) per workweek.




                                                   16
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 17 of 27




         92.     Defendant’s unlawful conduct has been widespread, repeated, and consistent.

         93.     A collective action under the FLSA is appropriate because the employees

  described above are “similarly situated” to Plaintiff under 29 U.S.C. § 216(b). The employees on

  behalf of whom Plaintiff brings this collective action are similarly situated because (a) they have

  been or are employed in the same or similar positions; (b) they were or are performing the same

  or similar job duties; (c) they were or are subject to the same or similar unlawful practices,

  policy, or plan; and (d) their claims are based upon the same factual and legal theories.

         94.     The employment relationships between Defendant and every proposed FLSA

  Collective member are the same and differ only by name, location, and rate of pay. The key

  issues – the amount of uncompensated pre-, mid- and post-shift off-the-clock work and the

  amount of technical downtime owed to each employee – does not vary substantially among the

  proposed FLSA Collective members.

         95.     There are many similarly situated current and former CSRs who have been

  underpaid in violation of the FLSA. They would benefit from the issuance of a court-authorized

  notice of this lawsuit and the opportunity to join.

         96.     Plaintiff estimates the FLSA Collective, including both current and former CSRs

  over the relevant period, includes thousands of members. The precise number should be readily

  available from a review of Defendant’s personnel and payroll records.

         97.     Plaintiff estimates that Defendant employs approximately 1,500 CSRs at its

  Margate        Florida      contact       center        at    any       given       time.     See,

  https://www.globalresponse.com/locations/ (last visited Mar. 25, 2021). Assuming five (5) shifts

  per week, there are 7,500 shifts worked per week by the class. A three-year look back would

  include 156 weeks. Accordingly, within the past three years, the class worked an estimated




                                                     17
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 18 of 27




  1,170,000 shifts. If there were 27 minutes of off-the-clock work per day, and assuming

  Defendant pays all CSRs a regular hourly rate of $11.50 per hour, then the unliquidated class

  damages range from $6,054,750.00 to $9,082,125.00. After liquidation, the class damages

  increase $12,109,500.00 to $18,164,250.00. All of the estimations discussed herein will be

  refined after class discovery is completed.



                      RULE 23 FLORIDA CLASS ACTION ALLEGATIONS

         98.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3) on

  behalf of themselves and on behalf of:

                 All current and former hourly CSRs who worked for Global Response
                 Corporation in Florida at any time during the applicable statutory period.

  (hereinafter referred to as the “Rule 23 Florida Class”). Plaintiff reserves the right to amend this

  definition if necessary.

         99.     The members of the Rule 23 Florida Class are so numerous that joinder of all

  Rule 23 Florida Class members in this case would be impractical. Plaintiff reasonably estimates

  there are hundreds, if not thousands, of Rule 23 Florida Class members. Rule 23 Florida Class

  members should be easy to identify from Defendant’s computer systems and electronic payroll

  and personnel records.

         100.    There is a well-defined community of interests among Rule 23 Florida Class

  members and common questions of law and fact predominate in this action over any questions

  affecting individual members of the Rule 23 Florida Class. These common legal and factual

  questions, include, but are not limited to, the following:

                 a.      Whether the pre-shift time Rule 23 Florida Class members spend on
                         startup and login activities each session is compensable time under
                         applicable law;



                                                   18
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 19 of 27




                 b.      Whether the mid-shift time Rule 23 Florida Class members spend
                         rebooting Defendant’s programs, applications and networks during their
                         unpaid lunch breaks before they return from their breaks is compensable
                         time under applicable law;

                 c.      Whether the post-shift time Rule 23 Florida Class members spend closing
                         all programs, applications and networks and catching up on work e-mails
                         and work related instructions/information is compensable time under
                         applicable law;

                 d.      Whether the technical down time Rule 23 Florida Class members spend
                         troubleshooting is compensable time under applicable law;

                 e.      Whether Defendant’s non-payment of wages for all compensable time
                         amounted to a breach of contract; and

                 f.      Whether Defendant’s non-payment of wages for all compensable time
                         resulted in an unjust enrichment to Defendant.

         101.    Plaintiff’s claims are typical of those of the Rule 23 Florida Class in that she and

  all other Rule 23 Florida Class members suffered damages as a direct and proximate result of the

  Defendant’s common and systemic payroll policies and practices. Plaintiff’s claims arise from

  the same pay policies, practices, promises and course of conduct as all other Rule 23 Florida

  Class members’ claims and her legal theories are based on the same legal theories as all other

  Rule 23 Florida Class members.

         102.    Plaintiff will fully and adequately protect the interests of the Rule 23 Florida

  Class and Plaintiff retained counsel who are qualified and experienced in the prosecution of

  Florida wage and hour class actions. Neither Plaintiff nor her counsel have interests that are

  contrary to, or conflicting with, the interests of the Rule 23 Florida Class.

         103.    A class action is superior to other available methods for the fair and efficient

  adjudication of this controversy, because, inter alia, it is economically infeasible for Rule 23

  Florida Class members to prosecute individual actions of their own given the relatively small




                                                   19
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 20 of 27




  amount of damages at stake for each individual along with the fear of reprisal by their employer.

         104.    This case will be manageable as a Rule 23 Class action. Plaintiff and her counsel

  know of no unusual difficulties in this case and Defendant has advanced networked computer

  and payroll systems that will allow the class, wage, and damages issues in this case to be

  resolved with relative ease.

         105.    Because the elements of Rule 23(b)(3) are satisfied in this case, class certification

  is appropriate. Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393; 130 S.

  Ct. 1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a plaintiff

  whose suit meets the specified criteria to pursue his claim as a class action”).

         106.    Because Defendant has acted and refused to act on grounds that apply generally to

  the Rule 23 Florida Class and declaratory relief is appropriate in this case with respect to the

  Rule 23 Florida Class as a whole, class certification pursuant to Rule 23(b)(2) is also appropriate.

                                               COUNT I
                                 FLSA COLLECTIVE ACTION
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT,
                    29 U.S.C. § 201, et seq. -- FAILURE TO PAY OVERTIME

         107.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

         108.    At all times relevant to this action, Defendant has been subject to the mandates of

  the FLSA, 29 U.S.C. § 201, et seq.

         109.    At all times relevant to this action, Defendant has been engaged in interstate

  commerce, or in the production of goods for commerce, as defined by the FLSA.

         110.    At all times relevant to this action, Plaintiff was an “employee” of Defendant

  within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.

         111.    Plaintiff and other FLSA Collective members, by virtue of their job duties and

  activities actually performed, are all non-exempt employees.



                                                   20
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 21 of 27




          112.    Plaintiff either: (1) engaged in commerce; or (2) engaged in the production of

  goods for commerce; or (3) was employed in an enterprise engaged in commerce or in the

  production of goods for commerce.

          113.    At all times relevant to this action, Defendant “suffered or permitted” Plaintiff and

  all similarly situated current and former employees to work and thus “employed” them within the

  meaning of 29 U.S.C. § 203(g) of the FLSA.

          114.    At all times relevant to this action, Defendant required Plaintiff and all the

  proposed FLSA Collective members to perform pre-, mid- and post-shift work off the clock,

  every shift, and Defendant failed to pay these employees the federally mandated overtime

  compensation for all work performed.

          115.    The off-the-clock work performed every shift by Plaintiff and the proposed FLSA

  Collective is an essential part of their jobs and these activities and the time associated with these

  activities is not de minimis.

          116.    In workweeks where Plaintiff and other FLSA Collective members worked forty

  (40) hours or more, the uncompensated off-the-clock work time, and all other overtime should

  have been paid at the federally mandated rate of 1.5 times each employee’s regular hourly wage,

  including shift differential where applicable. 29 U.S.C. § 207.

          117.    Defendant’s violations of the FLSA have been knowing and willful. Defendant

  has known or could have determined how long it takes its CSRs to perform their off-the-clock

  work. Further, Defendant could have easily accounted for and properly compensated Plaintiff

  and the proposed FLSA Collective members for these work activities, but did not.

          118.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the

  Act, an employee is entitled to his or her unpaid wages (including unpaid overtime), plus an




                                                   21
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 22 of 27




  additional equal amount in liquidated damages (double damages), plus costs and reasonable

  attorneys’ fees.

                                          COUNT II
                               RULE 23 FLORIDA CLASS ACTION
                                  BREACH OF CONTRACT

         119.    Plaintiff re-alleges and incorporates all previous paragraphs herein and further

  alleges as follows.

         120.    “Claims for unpaid wages under Florida common law are typically pleaded as

  breach of contract claims. Vega v. T-Mobile USA, Inc., 654 F.3d 1256, 1271 (11th Cir. 2009). In

  order to state a valid breach of contract claim, ‘Florida law requires the plaintiff to plead and

  establish: (1) the existence of a contract; (2) a material breach of that contract; and (3) damages

  resulting from the breach.’” Id. at 1272 (citation omitted).

         121.    At all times relevant to this action, Defendant had a binding and valid contract

  with Plaintiff and every other Rule 23 Florida Class member to pay each employee for each hour

  they worked at a pre-established (contractual) regular hourly rate in consideration of the work

  duties Plaintiff and the Rule 23 Florida Class members performed on behalf of Defendant.

         122.    Evidence of these contracts include Defendant’s letters offering employment, pay

  statements, and other documentary evidence in Defendant’s possession. Additionally, Defendant

  made verbal offers for payment at a specified wage for CSR work, which Plaintiff accepted and

  performed, but Defendant failed to perform by paying Plaintiff and the Rule 23 Class the

  promised wages.

         123.    For example, Defendant offered (verbally and in writing) to compensate Plaintiff

  at a minimum of $11.50 per hour, if she agreed to perform services for Defendant as a CSR.

  Plaintiff accepted Defendant’s offer and performed her duties as CSRs in reliance on the offer.




                                                   22
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 23 of 27




         124.    Defendant breached its contractual promises by failing to pay CSRs at their fixed,

  pre-agreed upon hourly rate for all of the hours worked.

         125.    Upon information and belief, each Rule 23 Florida Class member, including

  Plaintiff, was contractually entitled to a minimum hourly rate of approximately $10.60 per hour

  within the applicable period.

         126.    Plaintiff and every other Rule 23 Florida Class member accepted the terms of

  Defendant’s contractual promises contained in Defendant’s offer letters and performed under the

  contracts by doing their jobs and carrying out the work they performed each shift, which included

  the unpaid off-the-clock work that was required of them in connection with pre-, mid- and post-

  shift work and technical downtime described herein.

         127.    By not paying Plaintiff and every other Rule 23 Florida Class member the agreed

  upon hourly wage for the work they performed each shift in connection with the off-the-clock

  work described herein, Defendant systematically breached its contracts with Plaintiff and each

  member of the Rule 23 Florida Class.

         128.    Defendant can easily ascertain the amount of damages owed to Plaintiff and the

  Rule 23 Florida Class members based on the allegations made in this complaint (specifically the

  amount of off-the-clock work claimed each shift) in conjunction with Defendant’s payroll records,

  which will provide the number of shifts worked by each Rule 23 Florida Class member.

         129.    Plaintiff and the Rule 23 Florida Class members’ remedies under the FLSA are

  inadequate in this case to the extent Defendant paid them more than the federally mandated

  minimum wage of $7.25 per hour, but less than forty (40) hours per week (i.e., pure “gap time”

  claims).

         130.    Defendant also breached its duty of good faith and fair dealing by failing to keep




                                                 23
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 24 of 27




  track of the time Plaintiff and other Rule 23 Class members spent performing off-the-clock

  activities, which is a fundamental part of an “employer’s job.”

         131.    As a direct and proximate result of Defendant’s contractual breaches, Plaintiff and

  the Rule 23 Florida Class members were damaged in an amount to be determined at trial.

                                        COUNT III
                              RULE 23 FLORIDA CLASS ACTION
                                  UNJUST ENRICHMENT

         132.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

         133.    This Count is pled in the alternative to Count II, supra, pursuant to Fed. R. Civ. P.

  8(d)(2)-(3).

         134.    In Florida, a plaintiff may sue his employer for unjust enrichment for non-

  overtime (and non-minimum wage) wages, as a stand-alone cause of action, and that claim is not

  preempted by the FLSA. See, Hart v. JPMorgan Chase Bank, N.A., No 812CV00470T27TBM,

  2021 WL 12914660, at *1 (holding “[t]he Amended Complaint also contains sufficient factual

  allegations to state a claim for unjust enrichment that is not preempted by the FLSA. While state

  common law claims that seek only unpaid overtime compensation or minimum wages that are

  guaranteed by the FLSA are preempted by federal law, common law claims that seek something

  other than what the FLSA can provide are not preempted.”)

         135.    At all times relevant to this action, Defendant promised Plaintiff and every other

  Rule 23 Florida Class member a pre-established regular hourly rate in consideration of the work

  duties Plaintiff and the Rule 23 Florida Class members performed for the benefit of Defendant.

         136.    Plaintiff and every other Rule 23 Florida Class member relied upon Defendant’s

  promise for the pre-established regular hourly rate and performed by doing their jobs and carrying

  out their required work duties.




                                                  24
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 25 of 27




         137.      By not paying Plaintiff and every other Rule 23 Florida Class member the agreed

  upon hourly wage for the off-the-clock work they performed each shift, Defendant was unjustly

  enriched.

         138.      Plaintiff and the Rule 23 Florida Class members performed off-the-clock work

  tasks at the request of and without objection by Defendant.

         139.      Defendant received and accepted the above-referenced off-the-clock work services

  from Plaintiff and every other Rule 23 Florida Class member and enjoyed the benefits derived

  therefrom.

         140.      Upon information and belief, Defendant used the monies owed to Plaintiff and

  every other Rule 23 Florida Class member to finance its various business ventures or pay its

  equity owners.

         141.      Defendant has been unjustly enriched by the retention of monies received pursuant

  to the services Plaintiff and the Rule 23 Florida Class performed for Defendant’s benefit, without

  having compensated Plaintiff and the Rule 23 Florida Class for the same.

         142.      Plaintiff and the Rule 23 Florida Class suffered detriment due to Defendant’s

  failure to compensate them for the off-the-clock work described herein, in that Plaintiff and the

  Rule 23 Florida Class were deprived of the ability to utilize that time, effort and their resources in

  a profitable manner.

         143.      As a direct and proximate result of Defendant’s actions, Plaintiff and every other

  Rule 23 Florida Class member suffered damages, including but not limited to, loss of wages.

         WHEREFORE, Plaintiff requests the following relief:

                   a.     An Order conditionally certifying this case as a collective action in
                          accordance with 29 U.S.C. § 216(b) with respect to the FLSA claims set
                          forth herein (Count I);




                                                   25
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 26 of 27




              b.    An Order certifying this action as a class action (for the Rule 23 Florida
                    Class) pursuant to Rule 23(b)(2) and (b)(3) with respect to Plaintiff’s
                    breach of contract claim (Count II);

              c.    An Order certifying this action as a class action (for the Rule 23 Florida
                    Class) pursuant to Rule 23(b)(2) and (b)(3) with respect to Plaintiff’s
                    unjust enrichment claim (Count III);

              d.    An Order compelling Defendant to disclose in computer format, or in print
                    if no computer readable format is available, the names and addresses of all
                    proposed FLSA Collective members and Rule 23 Florida Class members,
                    and authorizing Plaintiff to send notice of this action to all those similarly
                    situated individuals, including the publishing of notice in a manner that is
                    reasonably calculated to apprise the class members of their rights by law
                    to join and participate in this lawsuit;

              e.    An Order designating the Plaintiff as representative of the FLSA
                    Collective and the Rule 23 Florida Class, and undersigned counsel as
                    Class counsel for the same;

              f.    An Order declaring Defendant violated the FLSA and the Department of
                    Labor’s attendant regulations as cited herein;

              g.    An Order declaring Defendant’s violations of the FLSA were willful;

              h.    An Order declaring Defendant breached its contracts with Plaintiff and the
                    members of the Rule 23 Florida Class by failing to pay them for each hour
                    they worked at a pre-established (contractual) regularly hourly rate;

              i.    An Order declaring Defendant was unjustly enriched by the off-the-clock
                    work it required Plaintiff and the members of the Rule 23 Florida Class to
                    perform;

              j.    An Order granting judgment in favor of Plaintiff and against Defendant and
                    awarding Plaintiff, the FLSA Collective and the Rule 23 Florida Class the
                    full amount of damages and liquidated damages available by law;

              k.    An Order awarding reasonable attorneys’ fees and costs incurred by
                    Plaintiff in filing this action as provided by statute;

              l.    An Order awarding pre- and post-judgment interest to Plaintiff on these
                    damages; and

              m.    An Order awarding such other and further relief as this Court deems
                    appropriate.



                                             26
Case 0:21-cv-60761-AHS Document 1 Entered on FLSD Docket 04/07/2021 Page 27 of 27




                                          JURY DEMAND

           Plaintiff, individually and on behalf of all others similarly situated, by and through her

  attorneys, hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

  Procedure and the court rules and statutes made and provided with respect to the above-entitled

  cause.

  Dated: April 7, 2021                      Respectfully Submitted,

                                            /s/ Andrew R. Frisch
                                            Andrew R. Frisch (FBN 027777)
                                            Morgan & Morgan, P.A.
                                            8151 Peters Road, Suite 4000
                                            Plantation, Florida 33324
                                            Telephone: (954) WORKERS
                                            Fax: (954) 327-3013
                                            AFrisch@forthepeople.com

                                            Jason J. Thompson (PHV forthcoming)
                                            Charles R. Ash, IV (PHV forthcoming)
                                            Alana Karbal (PHV forthcoming)
                                            SOMMERS SCHWARTZ, P.C.
                                            One Towne Square, 17th Floor
                                            Southfield, Michigan 48076
                                            Telephone: 248-355-0300
                                            jthompson@sommerspc.com
                                            crash@sommerspc.com
                                            akarbal@sommerspc.com

                                            Counsel for Plaintiff




                                                   27
